DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-16, 20 and 21 of U.S. Patent No. 11,085,344 (note that claims refer to those of corresponding U.S. Patent Application No. 16/659,362 since U.S. Patent No. 11,085,344 has been issued but not published). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,085,344 recite all of the limitations of the instant application where the recited waste heat recovery unit of the Patent is equivalent to the solar panel of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-14 and 16-17 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0195469 A1 by Hamad et al. (Hamad).
In reference to independent claim 1, Hamad discloses:
An onboard automotive vehicle emissions treating system (1; see Figs. 1-2) comprising: 
a solar panel (2) configured to mount to an automotive vehicle (10), the solar panel configured to convert solar energy into electricity (see [0021], [0030]); 
an electrochemical cell (of 3; see [0021]) configured to mount to the vehicle, the electrochemical cell coupled to the solar panel to produce a first stream of hydrogen gas using the electricity from the solar panel (see [0021]-[0022]) ; and 
a selective catalytic reduction unit (5) configured to mount to the vehicle (see Figs. 1-2), the selective catalytic reduction unit coupled to the electrochemical cell to use a first portion of the hydrogen gas to catalytically reduce NOx in an engine exhaust gas emitted by an engine of the vehicle during operation of the vehicle (see [0026]).
In reference to independent claim 7, Hamad discloses:
A method for treating automotive vehicle emissions on-board an automotive vehicle (10), the method comprising: 
collecting, by a solar panel (2) on the vehicle, solar energy (see [0021])); 
converting, by a photovoltaic cell, the solar energy into electricity (solar panel 2 is the source of electric current; see [0021]); 

producing, by the electrochemical cell, a first stream of hydrogen gas (see [0021]-[0022]); 
catalytically reducing, by a selective catalytic reduction unit, NOx in an engine exhaust gas using a first portion of the first stream of hydrogen gas (see [0026]).
In reference to independent claim 12, Hamad further discloses: an engine (40) that emits engine exhaust gas (this is the normal operation of any vehicle engine during operation of the vehicle (10). 
In reference to dependent claims 2, 8 and 13, Hamad further discloses: the electrochemical cell (of 3) is further configured to be coupled to the engine exhaust gas and receive water recovered from the engine exhaust gas and electrolyze the water to produce the first steam of hydrogen gas (see [0021]).
In reference to dependent claims 3, 9 and 14, Hamad further discloses: the solar panel (2) further comprises solar to electricity conversion materials (it is well-known that a solar panel would be made of materials to convert solar energy to electricity as this is the sole purpose to a solar panel; otherwise, the solar panel would not function as intended).
In reference to dependent claims 5, 11 and 16, Hamad further discloses: the electrochemical cell (of 3) is configured to be coupled to the engine (40) of the vehicle (10) and to direct a third portion of the first stream of hydrogen gas to the engine of the vehicle (see Fig. 2).
In reference to dependent claims 6 and 17, Hamad further discloses: the system is used in conjunction with at least one of a three way catalyst (see [0034]) or an ammonia-based selective catalytic reduction unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176.  The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NGOC T NGUYEN/Primary Examiner, Art Unit 3799